DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 02/19/2020.
	Claims 1-15 are pending and are rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19158513.2, filed on 02/21/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 and 11/03/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 8, there is no 'comprising, or consisting of' so it's unclear where is the start of the claim body and what is positively recited in the claim.   The independent claim should contain a preamble and a body (see MPEP 608.01(i)).  For the purpose of examination, it is assume that the preamble of claim 8 include “a system for checking system requirements of cyber-physical systems in a composite system comprising digital twins:”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 8, the claim does not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites “a system” that appears to include or comprise of a digital twin or digital twins which are software programs as disclosed in applicant’s specification page 4, lines 18-19 “The use of a "digital twin", which simulates the state of such systems”.  Therefore, claim 8 is directed to a software program.  Software is directed to non-statutory subject matter. Therefore claim 8 and dependent claims 9-14 are rejected under 35 U.S.C §101.
Claims 9-14 depend on claim 8, therefore are also rejected.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 20180356792 A1) in view of Zhuang (Digital twin-based smart production management and control framework for the complex product assembly shop-floor).
As to claim 1, Chao teaches
a method for checking system requirements of cyber-physical systems in a composite system ([0125] device-level analytic systems can perform local analytics on device data when device-level or equipment-level results are required), the method comprising:
creating a digital twin for at least one cyber-physical system in each case ([0110], fig. 12,  predictive maintenance and process supervision system 302 (cyber-physical system) can support generation of digital twins 1204 for equipment (creating a digital twin) based on the aggregated normalized data 920 and associated relationship metadata 922); 
([0132] the client interface components 308 and 410 of analytic systems 302 and 402, respectively, can include analytic engine designer tools that allow a user to define criteria  for moving data and/or analysis results to other analytic systems on higher or lower layers of the system architecture); 
storing the system requirements of the cyber-physical systems directly and/or indirectly in digital twins which are each assigned to the cyber-physical system ([0133] the user's defined (system requirements) analytic scaling criteria can be stored on memory associated with the analytic system as part of the system's analytic profile, where [0117] teaches that the analysis is performed in conjunction with digital twins); and 
wherein the digital twins compare the stored system requirements with the received system requirements ([0110] analysis component 304 can compare incoming data for the equipment with its corresponding digital twin 1204 to identify deviations);
wherein the digital twins adapt system requirements on a basis of a comparison carried out with the received system requirements and can stipulate the system requirements as a new system requirement ([0110] When new equipment is deployed at a new location, the analysis component 304 can reference the digital twin 1204 corresponding to the type of equipment and the type of environment in which the equipment is deployed);
wherein the digital twins communicate the new system requirements to the other digital twins ([0110] use this digital twin 1204 in conjunction with predicting maintenance issues or generating operational recommendations for the new equipment).
Chao does not explicitly teach
linking at least two or more digital twins;
wherein the at least two or more digital twins each communicate in pairs with one another and at least partially interchange system requirements with each other;

linking at least two or more digital twins (page 10, line 1-3, real-time data collected in the physical assembly shop-floor should be associated with the assembly shop-floor digital twin);
wherein the at least two or more digital twins each communicate in pairs with one another and at least partially interchange system requirements with each other (page 5, lines 9-15, Physical assembly shop-floor and assembly shop-floor digital twin. The physical assembly shop-floor is the collection of existing physical entities. The assembly shop-floor digital twin in virtual space is the reconstruction and digital mapping of the physical assembly shop-floor. They exchange data/information/knowledge through the assembly shop-floor big data storage and management platform); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Chao disclosure, the communication between the digital twins, as taught by Zhuang.  One would be motivated to do so to achieve an effective accuracy evaluation for prediction results and maintain improvement of the big data prediction models and digital twin models to achieve more accurate prediction.

As to claim 2, Chao and Zhuang teach the method as claimed in claim 1, wherein Chao further teaches
the digital twins each have an engineering part which is used to engineer an associated cyber-physical system ([0124] device-level analysis component 404 (engineering part) can generate a digital twin of an item of equipment associated with the host device on which the device-level analytic system 402 executes).

As to claim 3, Chao and Zhuang teach the method as claimed in claim 1, wherein Chao further teaches
a digital twin is created for the composite system of the cyber-physical systems ([0110], fig. 12, a first digital twin 1204 may be created for a set of equipment or industrial assets corresponding to deployment of the equipment in a wet location, while a second digital twin 1204 may be created corresponding to deployment of the equipment in a dry or dusty location),
Chao does not explicitly teach
the digital twins of the cyber-physical systems are linked to the digital twin for the composite system.
Zhuang teaches
the digital twins of the cyber-physical systems are linked to the digital twin for the composite system (page 10, line 1-3, real-time data collected in the physical assembly shop-floor should be associated with the assembly shop-floor digital twin).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Chao disclosure, the communication between the digital twins, as taught by Zhuang.  One would be motivated to do so to achieve an effective accuracy evaluation for prediction results and maintain improvement of the big data prediction models and digital twin models to achieve more accurate prediction.

As to claim 4, Chao and Zhuang teach the method as claimed in claim 1, wherein Chao further teaches
the digital twin, in the assigned cyber-physical system of which a change in a system requirement occurs, communicates the change to the other digital twins linked to the digital twin, and the digital twins compare the changed system requirement with the previous system requirements ([0094] when a new device or new equipment is installed at the industrial facility, data generated by the new device or equipment can be detected by data queuing component, which collects and sends the data to the event queues  as a new data file or as an additional set of fields of an existing (previously classified) file. The discovery component can discover that the new data corresponds to a new device, and infer the new device's relationship to other previously identified devices based on techniques described above. Based on these discovered relationships, the metadata generation component 210 can then generate relationship metadata 922 associating any relevant data from the other data sources with the new device).

As to claim 5, Chao and Zhuang teach the method as claimed in claim 4, wherein Chao further teaches each change in a system requirement is provided with an identifier ([0089] the interface display can also allow the user to change a name (identifier) associated with one or more of the presented data sets. In such scenarios, the normalized data 920 will assign the user-defined name with the indicated data set).

As to claim 6, Chao and Zhuang teach the method as claimed in claim 1, wherein Zhuang further teaches
the digital twins each communicate with the other digital twins via a communication interface (page 4, lines 18-20, 1t consisted of three critical parts for a digital twin, i.e., the physical space, the virtual space, and the linkage or interface between the two spaces).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Chao disclosure, the communication between the digital twins, as taught by Zhuang.  One would be motivated to do so to achieve an effective accuracy evaluation for prediction results and 

As to claim 8, Chao teaches a system for checking system requirements of cyber-physical systems in a composite system ([0125] device-level analytic systems can perform local analytics on device data when device-level or equipment-level results are required); 
wherein a digital twin is provided for a cyber-physical system in each case and system requirements are stipulated for each of the cyber-physical systems ([0132] the client interface components 308 and 410 of analytic systems 302 and 402, respectively, can include analytic engine designer tools that allow a user to define criteria for moving data and/or analysis results to other analytic systems on higher or lower layers of the system architecture); 
wherein the respective digital twin assigned to the respective cyber-physical system is configured to store the system requirements of the cyber-physical system directly and/or indirectly ([0133] the user's defined (system requirements) analytic scaling criteria can be stored on memory associated with the analytic system as part of the system's analytic profile, where [0117] teaches that the analysis is performed in conjunction with digital twins);
wherein the digital twins are configured to compare the stored system requirements with the received system requirements and to adapt the system requirements on a basis of the comparison carried out with the received system requirements and to be able to stipulate the system requirements as a new system requirement ([0110] analysis component 304 can compare incoming data for the equipment with its corresponding digital twin 1204 to identify deviations; [0110] When new equipment is deployed at a new location, the analysis component 304 can reference the digital twin 1204 corresponding to the type of equipment and the type of environment in which the equipment is deployed); and 
([0110] use this digital twin 1204 in conjunction with predicting maintenance issues or generating operational recommendations for the new equipment).
Chao does not explicitly teach
wherein at least two or more digital twins are configured to be linked to one another and to each communicate in pairs with one another and to at least partially interchange system requirements with each another; 
Zhuang teaches
wherein at least two or more digital twins are configured to be linked to one another and to each communicate in pairs with one another and to at least partially interchange system requirements with each another (page 5, lines 9-15, Physical assembly shop-floor and assembly shop-floor digital twin. The physical assembly shop-floor is the collection of existing physical entities. The assembly shop-floor digital twin in virtual space is the reconstruction and digital mapping of the physical assembly shop-floor. They exchange data/information/knowledge through the assembly shop-floor big data storage and management platform); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Chao disclosure, the communication between the digital twins, as taught by Zhuang.  One would be motivated to do so to achieve an effective accuracy evaluation for prediction results and maintain improvement of the big data prediction models and digital twin models to achieve more accurate prediction. 

As to claim 9, Chao and Zhuang teach the system as claimed in claim 8, wherein Chao further teaches 
[0124] device-level analysis component 404 (engineering part) can generate a digital twin of an item of equipment associated with the host device on which the device-level analytic system 402 executes).

As to claim 10, Chao and Zhuang teach the system as claimed in claim 8, wherein Chao further teaches 
a digital twin is provided for a composite system of the cyber-physical systems ([0110], fig. 12, a first digital twin 1204 may be created for a set of equipment or industrial assets corresponding to deployment of the equipment in a wet location, while a second digital twin 1204 may be created corresponding to deployment of the equipment in a dry or dusty location), 
Chao does not explicitly teach
the digital twins of the cyber-physical systems are linked to the digital twin for the composite system.
Zhuang teaches
the digital twins of the cyber-physical systems are linked to the digital twin for the composite system (page 10, line 1-3, real-time data collected in the physical assembly shop-floor should be associated with the assembly shop-floor digital twin).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Chao disclosure, the communication between the digital twins, as taught by Zhuang.  One would be motivated to do so to achieve an effective accuracy evaluation for prediction results and maintain improvement of the big data prediction models and digital twin models to achieve more accurate prediction.

As to claim 11, Chao and Zhuang teach the system as claimed in claim 8, wherein Chao further teaches 
the digital twin, in the assigned cyber-physical system of which a change in a system requirement occurs, is configured to communicate the change to the other twins linked to the digital twin, and the digital twins are configured to compare the changed system requirement with the previous system requirements ([0094] when a new device or new equipment is installed at the industrial facility, data generated by the new device or equipment can be detected by data queuing component, which collects and sends the data to the event queues  as a new data file or as an additional set of fields of an existing (previously classified) file. The discovery component can discover that the new data corresponds to a new device, and infer the new device's relationship to other previously identified devices based on techniques described above. Based on these discovered relationships, the metadata generation component 210 can then generate relationship metadata 922 associating any relevant data from the other data sources with the new device).

As to claim 12, Chao and Zhuang teach the system as claimed in claim 11, wherein Chao further teaches 
each change in a system requirement is provided with an identifier ([0089] the interface display can also allow the user to change a name (identifier) associated with one or more of the presented data sets. In such scenarios, the normalized data 920 will assign the user-defined name with the indicated data set)

As to claim 13, Chao and Zhuang teach the system as claimed in claim 8, wherein Zhuang further teaches 
(page 4, lines 18-20, 1t consisted of three critical parts for a digital twin, i.e., the physical space, the virtual space, and the linkage or interface between the two spaces).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Chao disclosure, the communication between the digital twins, as taught by Zhuang.  One would be motivated to do so to achieve an effective accuracy evaluation for prediction results and maintain improvement of the big data prediction models and digital twin models to achieve more accurate prediction.

As to claim 15, claim 15 is reject for the same reason as claim 1 except it is a computer program product.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 20180356792 A1) in view of Zhuang (Digital twin-based smart production management and control framework for the complex product assembly shop-floor) and further in view of SACHS (US 20190294975 A1).
As to claim 7, Chao and Zhuang teach the method as claimed in claim 1, Chao does not explicitly teach wherein 
the original system requirements of the digital twins are stored and, if a digital twin is removed from a composite system, the remaining digital twins can resort to original system requirements.
SACHS teaches
the original system requirements of the digital twins are stored and, if a digital twin is removed from a composite system, the remaining digital twins can resort to original system requirements ([0105] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two (remaining digital twins can resort to original system requirements)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Chao disclosure, redirecting the remaining data, as an original requirement to the other digital twin if one digital twin is deleted, as taught by SACHS.  One would be motivated to do so to send a result of the device-level analytics to at least one of the second subset of the analytic systems, and wherein the second subset of the analytic systems are configured to perform cloud-level analytics on at least a subset of the industrial data and to send a second result of the cloud-level analytics to at least one of the first subset of the analytic systems. 

As to claim 14, Chao and Zhuang teach the system as claimed in claim 8, Chao does not explicitly teach 
wherein the original system requirements of the digital twins are stored and, if a digital twin is removed from a composite system, the remaining digital twins can resort to original system requirements.
SACHS teaches
wherein the original system requirements of the digital twins are stored and, if a digital twin is removed from a composite system, the remaining digital twins can resort to original system requirements ([0105] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two (remaining digital twins can resort to original system requirements)).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adkins (US 20190087598 A1), SYSTEM AND METHOD FOR DATA MANAGEMENT AND SECURITY FOR DIGITAL MANUFACTURING
HERSHEY (US 20170286572 A1), DIGITAL TWIN OF TWINNED PHYSICAL SYSTEM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH NGUYEN/Examiner, Art Unit 2454